ITEMID: 001-104524
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: CAVAJDA v. THE CZECH REPUBLIC
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Angelika Nußberger;Dean Spielmann;Ganna Yudkivska;Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger
TEXT: The applicant, Mr Jan Čavajda, is a Czech national who was born in 1962 and is serving his sentence in Valdice prison. He was represented before the Court by Mr O. Moravec, a lawyer practising in Hradec Králové. The respondent Government were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
In a judgment of 10 February 2005 the Hradec Králové Regional Court (krajský soud) found the applicant guilty of an attempted murder. On 21 April 2005 the Prague High Court (vrchní soud) quashed the judgment holding that the guilt of the applicant had not been yet proven beyond reasonable doubt and instructed the Regional Court to gather additional evidence.
After examining additional evidence, some of it suggested by the applicant, and having held a public hearing the Regional Court found again the applicant guilty of an attempted murder on 11 January 2006. The court found it established that the applicant had beaten his roommate with a stick and subsequently had made him to swallow a deadly amount of medicaments. The victim had not died only because of timely medical intervention. The applicant was sentenced to thirteen years’ imprisonment. The court based its decision on the testimony of several witnesses including the victim, on an expert medical report describing the injuries which the victim suffered and on a psychological and toxicological report of the victim and also a police report describing the crime scene. At the trial, the victim only referred to his testimony from the pre-trial proceedings, which was read out at the trial, but he answered all the questions given to him.
The applicant appealed arguing primarily that his guilt had not been proven beyond reasonable doubt.
On 7 March 2006 the Prague High Court (vrchní soud) at a public hearing upheld the first-instance judgment.
On 21 June 2006 the Supreme Court (Nejvyšší soud) rejected the applicant’s appeal on points of law as manifestly ill-founded.
The applicant lodged a constitutional appeal (ústavní stížnost) claiming a violation of his right to a fair trial and the right to liberty. He alleged that his conviction was based solely on the testimony of the victim and he disagreed with the assessment of evidence carried out by the courts. The Constitutional Court (Ústavní soud) requested observations from the ordinary courts and prosecutor’s offices which had previously been involved in the case. The Supreme Court, the High Court and the Regional Court only referred to their decisions and stated that they had not violated the applicant’s constitutional rights. The Supreme Prosecutor’s Office and the High Prosecutor’s Office waived their right to be parties to the proceedings. The Regional Prosecutor’s Office in its one-paragraph submission considered the constitutional appeal ill-founded without any elaboration and referred to the decisions of the ordinary courts. None of these observations were communicated to the applicant.
On 14 February 2007 the Constitutional Court rejected the constitutional appeal as manifestly ill-founded holding that it was not a court of third instance. It added that the decisions of ordinary courts were logical and there was no appearance of arbitrariness. It further noted that it did not take the above observations into account as they did not bring anything new.
The relevant domestic law and practice concerning the procedure before the Constitutional Court are set out in the Court’s judgment in the case of Milatová and Others v. the Czech Republic (no. 61811/00, ECHR 2005V).
